Case 2:19-cv-00434 Document 25 Filed 10/22/19 Page 1 of 2 PagelD # 178

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA |
at Charleston

THE WEST VIRGINIA COALITION
AGAINST DOMESTIC VIOLENCE, INC.,

Plaintiff,

Vv. : Case No. 2:19-cv-00434
(Judge John T. Copenhaver, Jr.)

PATRICK J. MORRISEY, in his official
capacity as Attorney General for the
State of West Virginia
Defendant.
STIPULATED PROTECTIVE ORDER

Upon agreement and consent by and between the parties, and upon a finding that good
cause exists to protect certain information from public disclosure pursuant to Fed. R. Civ. P. 26(c),
it is HEREBY ORDERED that:

1. The parties shall not disclose the identity of any individual shelter, its location or
the identity of shelter employees referenced in any public filings in this case;

2. In any public filing, the parties shall use mutually-agreed-upon pseudonyms to
identify any licensed domestic-violence program or program employee whose name would
identify the program to which information concerning the specific security policies and
procedures, and physical security measures employed by each member program pertains.

3. If any party wishes to file a document that contains information concerning the
specific security policies and procedures, and physical security measures employed by each

member program, identifies a shelter by name or location, or identifies a shelter employee, such

party will move to file such document with the identifying information redacted.
Case 2:19-cv-00434 Document 25 Filed 10/22/19 Page 2 of 2 PagelD # 179

4. The proponent of continued confidentiality will have the burden of persuasion that

the document or material should be withheld from the public record in accordance with (a) Local

Rule of Civil Procedure 26.4, (b) the Administrative Procedures for Electronic Filing in the

Southern District of West Virginia § 12, and (c) controlling precedent.

Parties and Counsel

COUNSEL FOR PATRICK J. MORRISEY, in
his official capacity as Attorney General for the
State of West Virginia

PATRICK MORRISEY
ATTORNEY GENERAL

s/ Steven A. Travis

Steven A. Travis (WV Bar #10872)
Deputy General Counsel

Lindsay S. See (WV Bar #13360)
Solicitor General

Douglas P. Buffington, II (WV Bar #8157)
Senior Deputy Attorney General

Office of the West Virginia Attorney General
1900 Kanawha Blvd., East

Building 1, Room E-26

Charleston, WV 25305

(304) 558-2021

Steven.A.Travis@wvago.gov

Lindsay.S.See@wvago.gov

Doug.P.Buffington@wvago.gov

ENTER: October 22, 2019

Lo peta 4 a p-—<—
The Honorable John T. Copenhaver, Jr.
United States District Judge

COUNSEL FOR THE WEST VIRGINIA
COALITION AGAINST DOMESTIC
VIOLENCE, INC.

S/ J. David Fenwick _

J. David Fenwick (W. Va. Bar No. 6029)
Lucas R. White (W. Va. Bar No. 12501)
GOODWIN & GOODWIN, LLP

300 Summer Street, Suite 1500

P.O. Box 2107

Charleston, WV 25328

(304) 346-7000
jdf@goodwingoodwin.com
lrw@goodwingoodwin.com

Deepak Gupta*

Jonathan E. Taylor*

GUPTA WESSLER PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036

(202) 888-1741
deepak@guptawessler.com

Eric Tirschwell*

Alla Lefkowitz*

James Miller*

EVERYTOWN LAW

450 Lexington Avenue , P.O. Box 4184
New York, NY 10017

(646) 324-8222
etirschwell@everytown.org

* admitted pro hac vice
